                  Case 20-10343-LSS           Doc 1197        Filed 08/31/20        Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                           (Jointly Administered)
                            Debtors.


               NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
                     HEARING ON AUGUST 31, 2020, AT 11:00 A.M. (ET)


              This hearing will be held telephonically and by video. All parties wishing to appear
               must do so telephonically by contacting COURTCALL, LLC at 866-582-6878 no
             later than August 31 at 8:30 a.m. to sign up. Additionally, anyone wishing to appear
                  by Zoom is invited to use the link below. All parties that will be arguing or
               testifying must appear by Zoom and CourtCall. Participants on CourtCall should
              dial into the call not later than 10 minutes prior to the start of the scheduled hearing
                                            to insure a proper connection.

              PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING
                WILL BE MUTED AND THE ONLY AUDIO WILL BE THROUGH
                                    COURTCALL

                                 Topic: Boy Scouts of America 20-10343
                      Time: August 31, 2020, 11:00 AM Eastern Time (US and Canada)

                                            Join ZoomGov Meeting
                                https://debuscourts.zoomgov.com/j/1607959877

                                            Meeting ID: 160 795 9877
                                               Passcode: 584382

                                                 Join by SIP
                                         1607959877@sip.zoomgov.com




1
 The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
    Amended items appear in bold.
          Case 20-10343-LSS        Doc 1197       Filed 08/31/20   Page 2 of 4




MATTER GOING FORWARD

1.   Debtors’ Motion Pursuant to Section 105(a) of the Bankruptcy Code and ¶ 27 of the Bar
     Date Order for Entry of an Order (I) Supplementing the Bar Date Order and (II) Granting
     Related Relief (D.I. 1145, Filed 8/25/20).

     Objection Deadline: At the Hearing.

     Responses Received:

            a)     Herman Law's Response to Debtors' Motion Pursuant to Section
                   105(a) of the Bankruptcy Code and ¶ 27 of the Bar Date Order for
                   Entry of an Order (I) Supplementing the Bar Date Order and (II)
                   Granting Related Relief (D.I. 1186, Filed 8/28/20);

            b)     Objection of the Coalition of Abused Scouts for Justice to Debtors’
                   Motion to Supplement the Bar Date Order (D.I. 1190, Filed 8/28/20);
                   and

            c)     Century’s Joinder to the Debtors’ Motion [Dkt. 1145] and Objection
                   to the Pleading Filed by the Entity Calling Itself the “Coalition of
                   Abused Scouts for Justice” [Dkt. 1190] and Appearance of Brown
                   Rudnick and Blank Rome Firms on its Behalf (D.I. 1196, Filed
                   8/30/20).

     Related Pleadings:

            a)     Debtors’ Motion for Entry of an Order Shortening the Notice Period with
                   Respect to the Debtors’ Motion Pursuant to Section 105(a) of the
                   Bankruptcy Code and ¶ 27 of the Bar Date Order for Entry of an Order (I)
                   Supplementing the Bar Date Order and (II) Granting Related Relief (D.I.
                   1146, Filed 8/25/20);

            b)     Order Shortening the Notice Period with Respect to the Debtors’ Motion
                   Pursuant to Section 105(a) of the Bankruptcy Code and ¶ 27 of the Bar
                   Date Order for Entry of an Order (I) Supplementing the Bar Date Order
                   and (II) Granting Related Relief (D.I. 1148, Entered 7/31/20);

            c)     Notice of the Debtors’ Motion Pursuant to Section 105(a) of the
                   Bankruptcy Code and ¶ 27 of the Bar Date Order for Entry of an Order (I)
                   Supplementing the Bar Date Order and (II) Granting Related Relief (D.I.
                   1149, Filed 8/25/20);

            d)     Affidavit of Service (D.I. 1157, Filed 8/26/20); and

            e)     Supplemental Declaration of Evan Roberts in Support of the Debtors’
                   Motion Pursuant to Section 105(a) of the Bankruptcy Code and ¶ 27

                                            -2-
     Case 20-10343-LSS        Doc 1197       Filed 08/31/20   Page 3 of 4




              of the Bar Date Order for Entry of an Order (I) Supplementing the
              Bar Date Order and (II) Granting Related Relief (D.I. 1192, Filed
              8/30/20).

Status: This matter is going forward. The Debtors’ declarants in support of this motion,
Evan Roberts and Shannon Wheatman, will be available for cross-examination.




                     [Remainder of Page Intentionally Left Blank]




                                       -3-
           Case 20-10343-LSS   Doc 1197      Filed 08/31/20   Page 4 of 4




Dated: August 31, 2020             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Eric W. Moats
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Eric W. Moats (No. 6441)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Email: dabbott@mnat.com
                                           aremming@mnat.com
                                           emoats@mnat.com
                                           ptopper@mnat.com

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   Jessica C. K. Boelter (admitted pro hac vice)
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   Telephone: (212) 839-5300
                                   Email: jboelter@sidley.com

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   Thomas A. Labuda (admitted pro hac vice)
                                   Michael C. Andolina (admitted pro hac vice)
                                   Matthew E. Linder (admitted pro hac vice)
                                   Blair M. Warner (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Email: tlabuda@sidley.com
                                          mandolina@sidley.com
                                          mlinder@sidley.com
                                          blair.warner@sidley.com

                                   ATTORNEYS FOR THE DEBTORS AND DEBTORS
                                   IN POSSESSION




                                     -4-
